Citation Nr: 1711681	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.Connolly


INTRODUCTION

The Veteran had active service from January 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In March 2016, the Veteran testified before the undersigned at a Board hearing via video conference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran meets both the schedular criteria for a TDIU and his service-connected bilateral hearing loss precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities, particularly his bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The schedular criteria are met as the Veteran's service-connected hearing loss is 60 percent disabling.  The Veteran has a non-compensably rated basal cell carcinoma, but he does not contend, nor does the record show, that it impacts his employability.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has not worked in many years.  His age is not for consideration in finding entitlement to a TDIU.  He has reported in an August 2010 VA Form 21-8940 that he completed four years of high school and in a later VA Form 21-8940, that he had one year of college.  The Veteran has also reported more recent work experience as a handyman, landlord, and superintendent for an insulation contractor.  He essentially asserts, however, that he primarily worked in the construction/factory industry, but due to his difficulty hearing, he cannot work adequately or safely in that industry or elsewhere.  A VA examiner, in February 2011 opined that nonservice-connected lung and knee disabilities would render the Veteran unable to perform his usual occupational in insulation installation.  With regard to hearing loss, the examiner opined that with appropriately fitted amplification and assistive listening devices, it was unlikely that the Veteran's hearing loss would prevent the Veteran from obtaining gainful employment as the Veteran's previous occupation in construction/factory employment were not necessarily "communication heavy."

The Veteran thereafter disputed that these industries were not "communication heavy" as he had to communicate on the job, be able to hear on the job including being able to hear the vehicles and vehicle noise, and be able to communicate with others.  Thus, he essentially contends that the bilateral hearing loss alone prevents employment.  In support of his claim, the Veteran submitted statements from Dr. P. and Dr. B., two private physicians.  Dr. P. indicated that the Veteran required his wife's assistance to understand conversation.  Although his hearing aids provided some help, they did not solve his problems and his hearing had been worsening over the last few years.  Given the circumstances of his condition, the examiner felt that it would not be wise for him to be employed, not only for his own safety, but that of any fellow workers.  Dr. B. generally supported the statement of Dr. P., noting that the Veteran had poor speech discrimination and his hearing aids were basically ineffective thereby resulting in his problems understanding speech, including in the work environment.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board does not find reasonable the comment by the VA examiner that the noted work environment was not "communication heavy;" thus lessening the probative value of that opinion.  The Board finds more probative the private opinion of Dr. P., as supported by the statements of Dr. B. and the Veteran, that the Veteran's audiological status presents safety issues particularly in view of the stated ineffectiveness of the Veteran's hearing aids.

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The evidence in its totality, including the statements of the private examiners and lay statements of the Veteran and his wife show a progression in severity in the bilateral hearing loss particularly with the Veteran being able to discern noises and understand speech.  Dr. P. explained that there are safety issues in the work place due to service-connected disability, not only for the Veteran, but for others.  The Board finds that the Veteran is unemployable based on the nature and severity of all of the service-connected bilateral hearing loss.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability is warranted.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


